CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                     LISA MATZ
JUSTICES                                                                                        CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                   (214) 712-3450
 MOLLY FRANCIS                                                                                lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                   GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                     BUSINESS ADMINISTRATOR
                                                                                                (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                      gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                      INTERNET
 BILL WHITEHILL
                                                                                              HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                              July 16, 2015



     Honorable Douglas Skemp
     Presiding Judge
     County Criminal Court No. 3
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-16
     Dallas, TX 75207

     RE:       05-15-00842/00843/00844-CR
               Bradley Chaney v. The State of Texas

     Dear Judge Skemp:

             After reviewing the documents before it, the Court notes that none of the boxes is checked on
     the trial court’s certifications of appellant’s right to appeal in these cases. See TEX. R. APP. P.
     25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). Therefore, please review the
     record and file, within TEN DAYS of the date of the letter, completed certifications that accurately
     reflects the trial court proceedings. We appreciate your attention to this matter.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk of the Court


     cc:       Kimberly Tucker
               Lori Ordiway

     ltr:mrh